IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHN GAY,                             NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4316

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 18, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

John Gay, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant challenges the denial of his motion to correct illegal sentence

filed pursuant to rule 3.800(a). We reverse and remand.
      The appellant alleges that his life sentence for attempted capital sexual

battery exceeds the statutory maximum of thirty years’ imprisonment that may be

imposed for that offense. §§ 775.082(3)(b); 777.04(4)(a); 794.011(2), Fla. Stat.

(1989). The trial court failed to attach any portion of the record refuting the

appellant’s claim or demonstrating why a life sentence for attempted capital sexual

battery is legal. Accordingly, we reverse and remand for the trial court to attach

portions of the record refuting appellant’s claim or to grant relief.

      REVERSED and REMANDED for further proceedings consistent with this
opinion.

ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.




                                           2